

116 S1523 IS: Stop Arctic Ocean Drilling Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1523IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Merkley (for himself, Mr. Booker, Mr. Whitehouse, Mr. Blumenthal, Ms. Harris, Ms. Warren, Mr. Wyden, Mr. Sanders, Mr. Menendez, Mr. Markey, Mr. Van Hollen, Mr. Peters, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit drilling in the Arctic Ocean.1.Short titleThis Act may be cited as the Stop Arctic Ocean Drilling Act of 2019.2.Findings; statement of policy(a)FindingsCongress finds that, as of the date of enactment of this Act—(1)global climate change is occurring due largely to anthropogenic emissions of greenhouse gases and will continue to pose ongoing risks and challenges to the people and the Government of the United States;(2)the evidence of impacts and dangers of climate change are supported by numerous reports and panels, such as—(A)the 2018 National Climate Assessment;(B)the 2018 Intergovernmental Panel on Climate Change special report, which details significant economic and ecological damage from a 1.5 degree Celsius increase in temperature; and(C)the 2018 United States Geological Survey Scientific Investigations Report, which highlights that developments on Federal land account for a significant quantity of greenhouse gas emissions;(3)(A)the average temperature in the United States during the decade preceding the date of enactment of this Act was 0.8 degree Celsius (1.5 degrees Fahrenheit) warmer than the 1901–1960 average; and(B)that decade was the warmest on record both in the United States and globally;(4)the Arctic is warming at twice the rate of the rest of the planet;(5)a global temperature increase of 2 degrees Celsius will lead to increased droughts, rising seas, mass extinctions, heat waves, desertification, wildfires, and acidifying oceans;(6)delaying action on climate change will result in severe economic losses, and global mitigation costs increase by approximately 40 percent for each decade of delay;(7)at least 80 percent of the carbon from known fossil fuel reserves must not be released into the atmosphere to have an 80 percent chance of avoiding the worst effects of climate change stemming from a 2 degree Celsius change in global temperature;(8)developing oil and gas reserves in the Arctic Ocean is incompatible with staying within that global carbon budget and avoiding the worst effects of climate change; and(9)the Arctic Ocean is home to invaluable and fragile ecosystems, which are critical to—(A)marine mammals, including whales, walrus, ice seals, and polar bears;(B)fisheries;(C)migratory birds;(D)indigenous populations; and(E)subsistence hunters.(b)Statement of policyIt is the policy of the United States that the Arctic Ocean should be managed for the best interests of the people of the United States, including by keeping fossil fuels in the ground to avoid the dangerous impacts of climate change.3.Prohibition of oil and gas leasing in Arctic areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition of oil and gas leasing in Arctic areas of the outer Continental Shelf(1)Definition of ArcticIn this subsection, the term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).(2)ProhibitionNotwithstanding any other provision of this Act or any other law, the Secretary of the Interior shall not issue or extend a lease or any other authorization for the exploration, development, or production of oil, natural gas, or any other mineral on Arctic areas of the outer Continental Shelf..